Citation Nr: 0736614	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

2.  Entitlement to service connection for a claimed back 
disorder.  

3.  Entitlement to service connection for a colon condition, 
to include as secondary to the back disability.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  If the Board finds that new and 
material evidence has been submitted, it is bound by a 
statutory mandate to consider the merits of the case.  
Barnett v. Brown, 8 Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet.App. 239, 
244 (1993).  

Pursuant to a September 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2007).  


FINDINGS OF FACT

1.  The evidence presented since a June 1976 decision by the 
RO is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a back condition.  

2.  The currently demonstrated degenerative changes of the 
lumbar spine is shown as likely as not to be due injury 
initially sustained during the veteran's period of active 
service.  

3.  The currently demonstrated colon condition is not shown 
to be due to any event or incident of the veteran's active 
service in World War II or otherwise to have been caused or 
aggravated by his now service-connected back condition.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a back condition.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by degenerative changes is due 
to injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

3.  The veteran's disability manifested by a colon condition 
is not due to disease or injury that was incurred in or 
aggravated by service; nor is proximately due to or the 
result of his service-connected back disability; nor may a 
malignant tumor be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed colon disorder to service or the service-
connected back disability and no reasonable possibility that 
a VA examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an October 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
February 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  New and Material

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for a back disability manifested by lumbosacral 
strain was denied in a decision of the Board in November 
1960.  In a November 1968 decision, the RO determined that 
the veteran did not demonstrate residuals of lumbosacral 
strain first exhibited in service in 1945.  Further, the 
current arthritis of the lumbar spine was not shown to be 
related to the lumbosacral strain in service.  

The March 1973, March 1976 and June 1976 rating decisions 
continued to deny service connection for a back disability 
manifested by lumbosacral strain and arthritis.  The veteran 
applied to reopen his claim in October 2003.  

Thus, the June 1976 decision is final under 38 U.S.C.A. 
§ 7104(a).  The Board must first ascertain in this case 
whether new and material evidence has been received to reopen 
the claim.

Since the June 1976 decision, the veteran has submitted 
treatment records dated from July 1981 to May 2004 from both 
VA and private medical facilities replete with reference to 
treatment for and diagnosis of lumbosacral strain and 
osteoarthritis of the lumbar spine.  In the July 1981 VA 
examination, the veteran was diagnosed with lumbosacral 
strain and osteoarthritis with referred arthralgia right hip.  

In a November 1988 private medical facility treatment record, 
the veteran complained of lower back pain with radiation into 
the right thigh.  He was diagnosed with osteoarthritis and 
lumbosacral strain.  

In an undated VA record, the examiner indicated the veteran 
had a 50 year history of chronic mechanical low back pain.  
There was no evidence of spinal stenosis.  

In a September 1991 VA treatment record, the veteran reported 
moderate pain in the lower back with bending.  He reported he 
had not gotten significant relief of the aching and pain of 
the lower back.  The veteran demonstrated muscle spasm of the 
lumbar spine.  Additionally, he had limitation of motion due 
to muscle spasm and discomfort.  The veteran was diagnosed 
with lumbosacral strain and degenerative arthritis of the 
lumbar spine.  

A May 2004 private treatment record diagnosed the veteran 
with marked degenerative changes involving the lumbar spine.  

The veteran also submitted various lay statements indicating 
that the symptoms associated with his back condition began in 
service and had continued since that time.  

The Board finds that this new evidence of record raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  

Having reopened the veteran's claim, the next question is 
whether a final Board adjudication is warranted at the 
present time.  In view of the favorable outcome noted 
hereinbelow, there exists no possibility that the veteran 
will be prejudiced by such action.  See Bernard v. Brown, 4 
Vet. App. at 394 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During service, the veteran was seen for complaints of back 
ache in December 1944 and January 1945.  In the January 1945 
service record, the veteran was diagnosed with lumbosacral 
strain.  His November 1945 separation examination report 
contains no notations indicating complaints or symptoms 
pertaining to the lumbar spine.  

Subsequent to service, in an undated record, a private 
physician indicated that the veteran received treatment in 
1957 for a back injury caused while in an automobile.  

In a September 1968 record, the private physician indicated 
that he had treated the veteran for back pain periodically 
since 1963.  A December 1966 x-ray report showed mild 
hypertrophic arthritic changes in the lower thoracic spine 
and third and fourth lumbar segments with lipping and 
spurring.  Additionally, there was moderate loss in the 
anterior lordotic curvature of the lumbar spine.  

As noted, treatment records dated July 1981 to May 2004 from 
both VA and private medical facilities are replete with 
reference to treatment for and diagnosis of lumbosacral 
strain and osteoarthritis of the lumbar spine. 

During a July 1981 VA examination, the veteran complained of 
pain in the lumbar spine area and right hip.  He had noted 
tenderness of the paraspinal muscle with spasm and limitation 
in range of motion.  He was diagnosed with lumbosacral strain 
and osteoarthritis with referred arthralgia right hip.  

The veteran's diagnosed lumbosacral strain and arthritis of 
the lumbar spine were confirmed by medical records dated 
November 1988 and September 1991.  In an undated VA record, 
the examiner indicated the veteran had a 50 year history of 
chronic mechanical low back pain.  

In various lay statements, the veteran reported that he has 
been experiencing symptoms associated with his current back 
disorder since service.  While not competent to render a 
diagnosis or medical opinion as to causation, the veteran is 
certainly competent to report continuity of symptoms, such as 
pain, capable of lay observation.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Given that the veteran was diagnosed with lumbosacral strain 
in service, in light of his recent assertions of having had 
symptoms associated with back pain since service, the Board 
finds the evidence in this case to be in relative equipoise 
in showing that the current back disability as likely as not 
is due to injury suffered during his period of active 
service.  

By extending the benefit of the doubt to the veteran, service 
connection for the degenerative changes of the low back is 
warranted.  


III.  Secondary Service Connection

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, the evidence of record does 
not substantiate a causal relationship between the veteran's 
service-connected back disability and his claimed colon 
disorder.  

As such, no action is required to establish the "baseline 
level of severity" of his service-connected back disability, 
and the newly enacted provisions of 38 C.F.R. § 3.310(b) are 
not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394 (1993).  

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for a 
colon condition.  

Subsequent to service, from November 1996 to September 2003, 
the veteran received treatment in a private medical facility.  
In the November 1996 record, the examiner noted a past 
surgical history significant for colon resection in 1981 for 
colon cancer.  

In a September 1998 private medical facility treatment 
record, the veteran complained of an ongoing groin area pain.  
The examiner noted the veteran's history of colon polyp 
removal in 1981.  The veteran was scheduled for a 
"colonoscope" and for further evaluation of his right 
inguinal hernia.  

An August 2003 surgical report indicated the veteran 
underwent right colon resection for benign cecal 
arteriovenous malformation.  

In a follow-up September 2003 treatment record, the veteran 
had no specific problems or complaints.  His abdomen was soft 
and non-tender and he had good bowel sounds.  The examiner 
noted that the incision was healing fine.  The examiner noted 
the pathology of the colon condition was benign arteriovenous 
malformation.  

In the present case, the only evidence of record supporting 
the veteran's claim are his various lay statements.  While 
the veteran is certainly competent to make statements 
concerning symptoms capable of lay observation, he has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Further, he has not 
presented medical evidence showing a relationship between his 
claimed colon condition and his now service-connected back 
disability.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a colon condition 
to include as secondary to his service-connected back 
disability and this claim must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because as 
noted the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disorder, the appeal 
in this regard is allowed subject to further action as 
discussed hereinabove.  

Service connection for low back degenerative changes is 
granted.  

Service connection for a colon condition to include on a 
secondary basis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


